Fourth Court of Appeals
                                   San Antonio, Texas
                                        November 29, 2021

                                       No. 04-21-00505-CV

                           IN THE INTEREST OF J.A.D.B., a Child

                   From the 288th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2020PA00164
                      Honorable Charles E. Montemayor, Judge Presiding


                                          ORDER

        In this suit affecting the parent-child relationship, the trial court signed a final order on
October 13, 2021. A notice of appeal was due on November 2, 2021. See TEX. R. APP.
P. 26.1(b), 28.1(b); In re K.A.F., 160 S.W.3d 923, 927 (Tex. 2005). A motion for extension of
time to file the notice of appeal was due on November 17, 2021. See TEX. R. APP. P. 26.3.

       Appellant filed her notice of appeal on November 12, 2021; this was after the notice of
appeal was due but within the period to file a motion for extension of time to file the notice of
appeal. Appellant did not file a motion for extension of time.

       Nevertheless, we implied a motion for extension of time, see Verburgt v. Dorner, 959
S.W.2d 615, 617 (Tex. 1997), and we ordered Appellant to file a motion that reasonably
explained the need for an extension. See TEX. R. APP. P. 26.3 (citing TEX. R. APP. P. 10.5(b)); In
re E.K.C., 486 S.W.3d 614, 616 (Tex. App.—San Antonio 2016, no pet.).

       Appellant timely filed a compliant motion as ordered.

       Appellant’s motion for extension of time to file a notice of appeal is GRANTED.
Appellant’s notice of appeal is deemed timely filed. See id. R. 26.3.

We REINSTATE the appellate timetable. The reporter’s record is due within THIRTY DAYS
of the date of this order.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of November, 2021.



                                              ___________________________________
                                              MICHAEL A. CRUZ, Clerk of Court